The judgment of the court was pronounced by
Sudeii,, J.
This is an action for an assault and battery. The damages are’ laid in the petition at one thousand dollars. There was judgment against Ellis for three hundred dollars, and he has appealed. The appellee asks that the appeal be dismissed for want of jurisdiction in this court.
He rests his motion mainly on decisions of the Supreme Court of the United' States. The judiciary act of 1789 gives a writ of error to that court from Circuit coui'ts, in certain cases, where the matter in dispute exceeds the value of two thousand dollars, exclusive of costs. Under this statute, that court has repeatedly held, and it is now the settled interpretation in that tribunal, that, although a greater amount than two thousand dollars be claimed, yet, if there be judgment against the defendant for less than two thousand, the defendant is not entitled to a revision by the Supreme Court of the United States. The language of our constitution, except the expression “ exclusive of costs,” is substantially the same. Art. 63 declares that, “ The Supreme Court, except in cases hereinafter provided, shall have appellate jurisdiction only, which jurisdiction shall extend to all cases when the matter in dispute exceeds three hundred dollars.”- The appellee asks that we should apply the interpretation adopted in like cases by the Supreme Court of the United States, and consider the matter in dispute as to be tested by the amount of the judgment in the lower court; while the appellant, on the contrary, contends that the amount in dispute must be ascertained by the amount claimed in the petition.
Whatever may be the relative weight of argument on the abstract question of interpretation of these expressions “matter in dispute,” found in the act of 1789 and in the constitution of Louisiana, there is another consideration which forbids us to to treat the question in the abstract. The former constitution of this State, which gave place in 1845 to that under which this court was established, contains in the judiciary clause the same expressions, “matter in dispute,” as article 63, already cited. During a period of thirty years, it received from the Supreme Court the interpretation which the appellant contends should be given to the existing- constitution. It is proper also to remark that, the legislative harmonized with the judicial interpretation. See Code of Pract. art. 875. In copying those words from the constitution of 1812, we must presume that the convention were aware of the construction they had uniformly received, and intended that, in the new constitution, they should have the same meaning. Motion to dismiss refused.